               Case 1:20-cv-03592-RA Document 30 Filed 02/09/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 ANTONIA PEARSON,                                                    DATE FILED: 2-9-21

                              Plaintiff,
                                                                       20-CV-3592 (RA)
                         v.
                                                                            ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Defendants’ motion to dismiss. Dkt. 25. Given Plaintiff’s pro se status,

the Court will grant her 28 days to prepare and file her memorandum of law in opposition to the motion,

which she shall file no later than March 5, 2021. Defendants’ reply memorandum shall be filed no later

than March 19, 2021. Discovery shall be stayed in this action pending resolution of the motion.

         Plaintiff is reminded that, if she would like to obtain assistance with this case, she may contact

the New York Legal Assistance Group (“NYLAG”), which is an independent legal clinic for pro se

litigants in the Southern District of New York. She may contact NYLAG by calling (212) 659-6190.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      February 9, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
